BISCHOFF, J.
Upon the 10th day of February, 1902, the de-
fendant conveyed to Samuel Laubheim and others certain real property in this city, the covenant in the deed being “that the said premises are free from incumbrances, except as aforesaid.” The *351exception referred to consisted of two mortgages and a lease. The plaintiff herein claims to be the assignee of the grantees in said deed of the alleged cause of action set up in the complaint in this action. Asserting that at the time of the delivery of the deed to its assignors the premises were subject to a lien for certain unpaid croton water .rents amounting to $161.84, this suit was-brought to recover said amount. The answer denies the material allegations of the complaint, and specifically denies that the cause of action herein had been assigned to this plaintiff. No assignment was proven upon the trial, and, as the plaintiff’s standing in court exists by virtue of the assignment, this defect in proof requires a reversal of the judgment.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.